DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 23 May 2022 and 25 May 2022 was filed on and after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 8, 11-12, and 18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Toya et al. US 2012/0262109.
Regarding Claims 1 and 12, Toya teaches a method of operating an electronic device(10, fig. 3), the method comprising: 
detecting occurrence of a wireless charging event for wirelessly receiving first power (refer to [0076]-[0077] and [0105]); 
charging a battery (1, fig. 3) of the electronic device using the first power, based on detecting the occurrence of the wireless charging event (the control circuit 40 does not consume operating power from the internal batteries 1, but rather operates on power supplied by magnetic induction from the charging pad 110. Accordingly, when the battery pack 10 is placed on the charging pad 110, the control circuit 40 is activated and becomes operational. The charging pad detection section 41 detects placement of the battery pack 10 on the charging pad 110 by detecting control circuit 40 activation, refer to [0076]-[0077]); 
detecting, in a state of charging the battery using the first power, occurrence of a wired connection of a wired charging device (120, fig. 3) to the electronic device; and based on detecting the occurrence of the wired connection of the wired charging device, charging the battery of the electronic device using second power received from the wired charging device (When the control circuit 40 charging pad detection section 41 detects placement on the charging pad 110 and the external power source detection section 42 detects external power source 120 connection or charging, the charging selection section 43 sends a halt-charging-signal to the charging pad 110 to halt charging by the charging pad 110, and charges the internal batteries 1 with the external power source 120, refer to [0078]).

Regarding Claims 8 and 18, Toya teaches all of the limitations of Claims 1 and 12, and further teaches wherein the first wired connection is a Universal Serial Bus (USB) connection (8A, fig. 1 and refer to [0066]).
Regarding Claim 11, Toya teaches all of the limitations of Claim 1 above and further teaches wherein detecting the occurrence of the wireless charging event comprises detecting an induced current (refer to [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Patino et al. US 2006/0103355.
Regarding Claims 2 and 13, Toya teaches all of the limitations of Claims 1 and 12 above, however is silent wherein the detecting the occurrence of the wired connection of the wired charging device comprises: detecting occurrence of a wired connection of an external electronic device to the electronic device; and based on detecting the occurrence of the wired connection of the external electronic device, determining whether the external electronic device is the wired charging device.
Patino teaches wherein the detecting the occurrence of the wired connection of the wired charging device comprises: detecting occurrence of a wired connection of an external electronic device to the electronic device; and based on detecting the occurrence of the wired connection of the external electronic device, determining whether the external electronic device is the wired charging device (the first power supply 114 can include an identifier circuit 128, which the processor 124 can engage to determine the operating parameters of the first power supply 114; the second power supply 116 can also include an identifier circuit 144, which can be used to help the processor 130 identify the operating parameters of the second power supply 116. One example of an operating parameter can be the charging voltage and the maximum charging current of the second power supply 116, refer to [0025] and [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Patino with the electronic device of Toya in order to achieve the advantage of optimizing the power sources for charging a battery.
Regarding Claims 3 and 14, the combination of Toya and Patino teaches all of the limitations of Claims 2 and 13 above and further teaches comprising: based on determining that the external electronic device is not the wired charging device, supplying power from the battery to the external electronic device (refer to [0072]-0075] and [0077]-[0078] of Toya).
Regarding Claims 4 and 15, the combination of Toya and Patino teaches all of the limitations of Claims 2 and 13 above and further teaches comprising: controlling a first charging circuit (50, fig. 3 of Toya) to charge the battery using the first power; and controlling a second charging circuit (57, fig. 3 of Toya) different from the first charging circuit to charge the battery using the second power.

Claims 5, 6, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Patino et al. US 2006/0103355, and in further view of Muratov et al. US 2013/0181539.
Regarding Claims 5 and 16, the combination of Toya and Patino teaches all of the limitations of Claims 2 and 12 above, however is silent wherein the electronic device comprises a mobile telephone.
Muratov teaches wherein the electronic device comprises a mobile telephone (refer to [0003] and [0004]), which provides wireless power directly to the mobile telephone.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the mobile telephone as taught by Muratov with the electronic device of the combination of Toya and Patino in order to achieve the advantage of providing wireless power directly to the mobile telephone.
Regarding Claim 6, Toya teaches all of the limitations of Claim 1 above, however is silent wherein the electronic device and the external electronic device comprise respective mobile telephones.
Muratov teaches wherein the electronic device comprises a mobile telephone (refer to [0003] and [0004]), which provides wireless power directly to the mobile telephone.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the mobile telephone as taught by Muratov with the electronic device of Toya in order to achieve the advantage of providing wireless power directly to the mobile telephone.

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Patino et al. US 2006/0103355, and in further view of Kim et al. US 2013/0326387.
Regarding Claims 7 and 17, the combination of Toya and Patino teaches all of the limitations of Claims 2 and 13 above, however is silent regarding displaying, on a display screen of the electronic device, a notification notifying that the first power is being supplied to the external electronic device.
Kim teaches displaying, on a display screen of the electronic device, a notification notifying that the first power is being supplied to the external electronic device (refer to abstract and [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the display screen as taught by Kim with the electronic device of the combination of Toya and Patino in order to achieve the advantage of providing an additional information to the user.

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Files et al. US 2013/0300343.
Regarding Claims 9 and 19, Toya teaches all of the limitations of Claims 8 and 18 including a USB connection, however is silent, wherein the USB connection comprises a USB On-The-Go (OTG) connection.
Files teaches wherein the USB connection comprises a USB On-The-Go (OTG) connection (refer to [0025] and [0029]), which provides an additional interface option.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the USB On-The-Go (OTG) connection as taught by Files with the electronic device of Toya in order to achieve the advantage of providing an additional interface option.

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Files et al. US 2013/0300343, in view of Kim et al. US 2013/0326387.
10 and 20, the combination of Toya and Files teaches all of the limitations of Claims 9 and 19 above however is silent regarding displaying, on a display screen of the electronic device, an operation state of the USB OTG connection.
Kim teaches displaying, on a display screen of the electronic device, an operation state of the USB OTG connection (refer to abstract and [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the USB On-The-Go (OTG) connection as taught by Files with the electronic device of the combination of Toya and Files in order to achieve the advantage of providing an additional information to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
26 September 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836